RESOLUCIÓN
Con el propósito de atemperar la referencia a los jueces que estén obligados a rendir el Informe de Divulgación de Actividad Extrajudicial y Financiera de los Jueces con-forme a la actual estructura organizacional del Tribunal General de Justicia, y para una mayor claridad, considera-*17mos necesario enmendar la última oración del Canon X del Código de Ética Judicial, 4 L.P.R.A. Ap. IV-A.
En virtud de lo expuesto, se enmienda dicho Canon X del Código de Ética Judicial para que disponga lo si-guiente:

Canon X. Actividad extrajudicial; informes de divulgación sobre actividad extrajudicial y actividad financiera

(a) El juez no deberá prestar servicios extrajudiciales remu-nerados, excepto en actividades que no sean incompatibles con estos cánones y cuya prestación no afecte adversamente el fiel y diligente desempeño de sus labores y funciones judiciales. El Juez Presidente podrá discrecionalmente, mediante dispensa a ser solicitada anualmente, autorizar dichos jueces a prestar servicios extrajudiciales.
La fuente de dicha remuneración o la manera en que se ha-cen los pagos no debe dar base a la creencia de que se ejerce o pretende ejercer influencia indebida en el Juez. La remunera-ción recibida no debe exceder la que bajo iguales circunstancias correspondería razonablemente a una persona que no fuera miembro de la judicatura.
(b) Todo juez deberá presentar anualmente, en o antes del 15 de abril, un informe de divulgación de la actividad extrajudicial por la cual reciban remuneración, expresando la fecha, el lugar, el importe y el nombre de la persona jurídica que la satisfizo y de la actividad financiera suya y de su núcleo familiar, que cubra el año natural anterior. El Tribunal Supremo aprobará, mediante reglamento, las normas sobre el contenido de dicha información de divulgación, las personas y actividad que el mismo cubrirá y el acceso a dicha información. Los jueces del Tribunal Supremo, del Tribunal de Circuito de Apelaciones y del Tribunal de Primera Instancia someterán sus informes al Secretario del Tribunal Supremo.

Esta enmienda entrará en vigor inmediatamente.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General